                              Case 3:16-cv-03463-WHA Document 228 Filed 11/27/19 Page 1 of 3


                            RUSS, AUGUST & KABAT
                        1   Marc A. Fenster, SBN 181067
                            mafenster@raklaw.com
                        2   Paul A. Kroeger, SBN 22904
                            pkroeger@raklaw.com
                        3   Neil A. Rubin, SBN 250761
                            nrubin@raklaw.com
                        4   12424 Wilshire Boulevard
                            Twelfth Floor
                        5   Los Angeles, California 90025
                            Telephone: (310) 826-7474
                        6   Facsimile: (310) 826-6991
                        7   Attorneys for Plaintiff
                            STRAIGHT PATH IP GROUP, INC.
                        8
                                                                        UNITED STATES DISTRICT COURT
                        9                                             NORTHERN DISTRICT OF CALIFORNIA
                                                                           SAN FRANCISCO DIVISION
                       10
                              STRAIGHT PATH IP GROUP, INC.,
                       11                                                              Case No. 3:16-cv-03463-WA
RUSS, AUGUST & KABAT




                                                                    Plaintiff,
                       12                                                              PLAINTIFF STRAIGHT PATH IP
                                                           v.                          GROUP, INC.’S NOTICE OF
                       13                                                              FILIING EXHIBITS PURSUANT TO
                              CISCO SYSTEMS, INC.                                      COURT’S ORDER
                       14
                                                                    Defendant.
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                            191127 Notice of filing exhibits.docx

                              PLAINTIFF STRAIGHT PATH IP GROUP, INC.’S NOTICE OF ASSERTED CLAIMS
                              Case 3:16-cv-03463-WHA Document 228 Filed 11/27/19 Page 2 of 3



                        1                 Pursuant to the Court’s Order Dkt. No. 225, Plaintiff Straight Path IP Group, Inc.

                        2    hereby submit the following exhibits:
                        3          •      Exhibits E, G, H, and N.

                        4
                        5
                        6                                                  Respectfully submitted,
                        7   Dated: November 27, 2019                       RUSS AUGUST & KABAT
                        8                                                  /s/ Paul A. Kroeger
                                                                           Andrew D. Weiss
                        9                                                  RUSS, AUGUST & KABAT
                                                                           Marc A. Fenster, SBN 181067
                       10                                                  mfenster@raklaw.com
                                                                           Paul A. Kroeger, SBN 229074
                       11                                                  pkroeger@raklaw.com
RUSS, AUGUST & KABAT




                                                                           Andrew D. Weiss, SBN 232974
                       12                                                  aweiss@raklaw.com
                                                                           Neil A. Rubin, SBN 250761
                       13                                                  nrubin@raklaw.com
                                                                           12424 Wilshire Boulevard
                       14                                                  Twelfth Floor
                                                                           Los Angeles, California 90025
                       15                                                  Telephone: (310) 826-7474
                                                                           Facsimile: (310) 826-6991
                       16
                                                                           Attorneys for Plaintiff
                       17                                                  STRAIGHT PATH IP GROUP, INC
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                             1
                            191127 Notice of filing exhibits.docx

                              PLAINTIFF STRAIGHT PATH IP GROUP, INC.’S NOTICE OF ASSERTED CLAIMS
                            Case 3:16-cv-03463-WHA Document 228 Filed 11/27/19 Page 3 of 3


                                                            CERTIFICATE OF SERVICE
                        1

                        2     I certify that counsel of record is being served on November 27, 2019, with a copy of this

                        3   document via Electronic Mail and on this date.

                        4                                                           /s/ Paul A. Kroeger

                        5
                        6
                        7
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                               2
                                    STRAIGHT PATH'S RESPONSE TO CISCO'S ADDITIONAL EVIDENCE
